10. Strengthening security and fundamental freedoms on the Internet (
- Before the vote
rapporteur. - Mr President, I am grateful to everyone for their support. There is just one slight point of confusion for me. The oral amendment is on the voting list but nobody stood up to support it. Does that mean that it fell and did not come to the vote at all? Is that correct?
I can confirm that, if an oral amendment is to be adopted, it must be expressed orally, which has not been the case, in spite of my request. You have therefore understood perfectly.